Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission entered May 12, 2022 in response to an Office Action mailed November 12, 2021 is acknowledged.
Claims 1-9, 12-14 are pending.  Claim(s) 10 and 11 is/are cancelled.  Claim(s) 1 and 12 is/are currently amended.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on June 23, 2022.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Allowable Subject Matter
Claims 1-9, 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate or fairly suggest at least one transport segment with drive means, the transport segment configured to receive a carriage, the drive means comprising a worm, said worm comprising a ferromagnetic helical perimeter, and arranged such that successive turns of the helical perimeter are adjacent to at least some of the permanent magnets, the carriage held in place on the at least one transport segment by an attraction between the permanent magnets and the worm, the at least one transport segment is defined on rails and the rails are vertical with respect to one another, combined with the rest of the claim language.
Applicant's arguments are considered persuasive in that '651 fails to teach rails that are vertical with respect to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653